 



EXHIBIT 10.4
UNITED COMMUNITY BANKS, INC.
AMENDED AND RESTATED
2000 KEY EMPLOYEE STOCK OPTION PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Executive Officer)

     
Grantee:
                                                              
 
   
Number of RSUs:
                                           RSUs
 
   
Date of Grant:
                                                              
 
   
Vesting Schedule:
  Per attached Statement referred to
herein as “Exhibit A”
 
   
Territory:
   

     THIS AGREEMENT (the “Agreement”) is entered into as of the ___ day of
__________________, ____________, by and between UNITED COMMUNITY BANKS, INC., a
Georgia corporation (the “Company”), and the individual designated above (the
“Grantee”).
     WHEREAS, the Company maintains the United Community Banks, Inc. Amended and
Restated 2000 Key Employee Stock Option Plan (the “Plan”), and the Grantee has
been selected by the Committee to receive a Restricted Stock Unit Award under
the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee,
as follows:
1.    Award of Restricted Stock Units
     1.1 The Company hereby grants to the Grantee an award of Restricted Stock
Units (“RSUs”) in the amount set forth above, subject to, and in accordance
with, the restrictions, terms, and conditions set forth in this Agreement and
the Plan. The grant date of this award of RSUs is set forth above(the “Date of
Grant”).
     1.2 This Agreement (including any appendices) shall be construed in
accordance and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference) and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.
     1.3 This Award is conditioned on the Grantee’s execution of this Agreement.
If this Agreement is not executed by the Grantee and returned to the Company
within two days of the Date of Grant, it may be canceled by the Committee
resulting in the immediate forfeiture of all RSUs.

 



--------------------------------------------------------------------------------



 



2.   Vesting and Termination of Employment
     2.1 Vesting. Subject to Sections 2.2 through 2.4 below and Section 8, if
the Grantee remains employed by the Company, the RSUs shall vest as provided for
in Exhibit B. Each date on which the RSUs vest is hereinafter referred to as a
“Vesting Date”.
     Except as otherwise provided below, on the Vesting Date, a number of Shares
equal to the number of vested RSUs shall be issued to the Grantee free and clear
of all restrictions imposed by this Agreement (except those imposed by
Section 3.3 below). The Company shall transfer such Shares to an unrestricted
account in the name of the Grantee as soon as practical after the Vesting Date.
For purposes of this Agreement, employment with a Subsidiary of the Company or
service as a member of the Board of Directors of the Company or a Subsidiary
shall be considered employment with the Company.
     2.2 Termination for Cause. If the Grantee’s employment is terminated by the
Company for Cause (as defined in the Plan), the unvested RSUs shall be forfeited
immediately as of the date of termination of employment.
     2.3 Termination of Employment Without Cause or For Good Reason.
          (1) If the Grantee’s employment with the Company is terminated
involuntarily by the Company without Cause (as defined in the Plan) or is
terminated by the Grantee for Good Reason (as defined in subsection (2) below),
the unvested RSUs shall continue to vest in accordance with the original vesting
schedule set forth in Exhibit A (just as if the Grantee had remained employed).
In the event of the Grantee’s death after a termination covered by this
Section 2.3, the unvested RSUs shall continue to vest as if the Grantee had
lived and upon vesting, a number of Shares equal to the number of vested RSUs
shall be transferred to the Grantee’s surviving spouse or, if none, to his
estate.
          (2) For purposes of this Agreement, the Optionee shall be entitled to
terminate his or her employment with the Company for Good Reason in the event
of, without the Grantee’s express written consent, any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described in paragraphs (i), (iii), or (iv) below, such
act or failure to act is corrected prior to the Grantee’s date of termination:
     (i) a material reduction in the Grantee’s responsibilities at the Company;
or
     (ii) the required relocation of the Grantee’s employment to a location
outside of the market area of the Company; or
     (iii) a material reduction in the levels of coverage of the Grantee under
the Company’s director and officer liability insurance policy or indemnification
commitments; or

2



--------------------------------------------------------------------------------



 



     (iv) a substantial reduction in the Grantee’s base salary, a material
reduction in his incentive compensation or the taking of any action by the
Company which would, directly or indirectly, materially reduce any of the
benefits provided to the Grantee under any of the Company’s pension, 401(k),
deferred compensation, life insurance, medical, accident or disability plans in
which the Grantee is participating.
     The Grantee’s right to terminate employment for Good Reason shall not be
affected by the Grantee’s incapacity due to physical or mental illness, except
for a Disability as defined in the Plan. The Grantee’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder.
     2.4 Termination of Employment Due to Retirement from the Company. If the
Grantee’s employment with the Company is terminated due to Retirement (as
defined in the Plan), the unvested RSUs shall continue to vest in accordance
with the vesting schedule set forth in Exhibit A (just as if the Grantee had
remained employed). In the event of the Grantee’s death after Retirement, the
unvested RSUs shall continue to vest as if the Grantee had lived and upon
vesting, a number of Shares equal to the number of vested RSUs shall be
transferred to the Grantee’s surviving spouse or, if none, to his estate.
     2.5 Termination of Employment Due to Death. If the Grantee’s employment is
terminated by the Company as a result of death, the unvested RSUs shall
immediately vest, and a number of Shares equal to the number of vested RSUs
shall be transferred to the Grantee’s surviving spouse or, if none, to his
estate.
     2.6 Termination of Employment for Other Reasons. If the Grantee’s
employment is terminated by the Company as a result of Disability, or the
Grantee voluntarily terminates his or her employment (except for Good Reason or
upon Retirement), the outstanding unvested RSUs shall immediately be forfeited
as of the date of termination of employment.
     2.7 Nontransferability. The RSUs may not be sold, assigned, transferred,
pledged, or otherwise encumbered prior to the date the Grantee becomes vested in
the RSUs.
3.   Change in Capitalization; Deferral Rights
     3.1 During the period the RSUs are not vested, the Grantee shall be
credited with dividend equivalents or similar distributions declared on such
RSUs in the manner determined by the Committee.
     3.2 In the event of a change in capitalization, the Committee shall make
appropriate adjustments in accordance with Section 4.3 of the Plan to reflect
the change in capitalization, provided that any such additional Shares or
additional or different shares or securities reflected in any such adjustment
shall remain subject to the restrictions in this Agreement.
     3.3 The Grantee represents and warrants that he is acquiring the Shares
under this Agreement for investment purposes only, and not with a view to
distribution thereof. The

3



--------------------------------------------------------------------------------



 



Grantee is aware that the Shares may not be registered under the federal or any
state securities laws and that in that event, in addition to the other
restrictions on the Shares, they will not be able to be transferred unless an
exemption from registration is available or the Shares are registered. By making
this award of RSUs, the Company is not undertaking any obligation to register
the RSUs under any federal or state securities laws.
     3.4 To the extent the Grantee is eligible to participate in a deferred
compensation plan established for such purpose, the Grantee may elect to defer
delivery of the Shares that would otherwise be due by virtue of the lapse or
waiver of the vesting requirements as set forth in Section 2. If such deferral
election is made, the Committee shall, in its sole discretion, establish the
rules and procedures for such deferrals.
4.   No Right to Continued Employment
     Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company or a Subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a Subsidiary to terminate the Grantee’s
employment at any time.
5.   Taxes and Withholding
     The Grantee shall be responsible for all federal, state, and local income
taxes payable with respect to this award of RSUs and any dividends paid on
unvested RSUs. The Company and the Grantee agree to report the value of the RSUs
in a consistent manner for federal income tax purposes. The Company shall have
the right to retain and withhold from any payment of Shares or cash the amount
of taxes required by any government to be withheld or otherwise deducted and
paid with respect to such payment. At its discretion, the Company may require
the Grantee to reimburse the Company for any such taxes required to be withheld
and may withhold any distribution in whole or in part until the Company is so
reimbursed. In lieu thereof, the Company shall have the right to withhold from
any other cash amounts due to the Grantee an amount equal to such taxes required
to be withheld or withhold and cancel (in whole or in part) a number of Shares
having a market value not less than the amount of such taxes.
6.   The Grantee Bound By The Plan
     The Grantee hereby acknowledges receipt of a copy of the Plan and the
prospectus for the Plan, and agrees to be bound by all the terms and provisions
thereof.
7.   Modification of Agreement; Severability
     This Agreement may be modified, amended, suspended, or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
the parties hereto. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

4



--------------------------------------------------------------------------------



 



8.   Cancellation and Rescission of Award; Return of Shares
     8.1 If, during his employment with the Company or at any time during the
one (1) year after the Date of Termination, the Grantee violates the restrictive
covenants set forth in Section 8.2 below, then the Committee shall,
notwithstanding any other provision in this Agreement to the contrary,
(i) cancel the outstanding RSUs that are not yet vested or with respect to which
Shares have not yet been issued to the Grantee, and (ii) require the Grantee to
return to the Company any Shares issued to the Grantee pursuant to vesting of
the RSUs during the period six (6) months prior to and on (1) year after the
Date of Termination, and require the Grantee to pay to the Company the then
current value of any Shares issued to the Grantee pursuant to the RSUs during
such period.
     8.2 The Grantee will not directly or indirectly, individually, or on behalf
of any Person other than the Company or a Subsidiary:
     (i) solicit any Customers for the purpose of providing services identical
to or reasonably substitutable for the Company’s Business;
     (ii) solicit or induce, or in any manner attempt to solicit or induce, any
Person employed by the Company to leave such employment, whether or not such
employment is pursuant to a written contract with the Company or any Subsidiary
or is at will;
     (iii) engage in the Company’s Business within the Territory or accept
employment or engagement within the Territory as a director, officer, executive,
manager, or business consultant for any Person engaging in the Company’s
Business; or
     (iv) knowingly or intentionally damage or destroy the goodwill and esteem
of the Company, any Subsidiary, the Company’s Business or the Company’s or any
Subsidiary’s suppliers, employees, patrons, customers, and others who may at any
time have or have had relations with the Company or any Subsidiary.
The Grantee further agrees that he or she will not, except as necessary to carry
out his duties as an employee of the Company, disclose or use Confidential
Information. The Grantee further agrees that, upon termination or expiration of
employment with the Company for any reason whatsoever or at any time, the
Grantee will upon request by the Company deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Grantee’s possession or
control, relating in any way to the Company’s Business, which at all times shall
be the property of the Company.
     8.3 For purposes of this Section 8, the following terms shall have the
meanings specified below:
     (i) “Company’s Business” means the business of operating a commercial or
retail bank, savings association, mutual thrift, credit union, trust, or other
business or financial services organization or entity.

5



--------------------------------------------------------------------------------



 



     (ii) “Confidential Information” means information, without regard to form,
relating to the Company’s or any Subsidiary’s customers, operation, finances,
and business that derives economic value, actual or potential, from not being
generally known to other Persons, including, but not limited to, technical or
non-technical data (including personnel data), formulas, patterns, compilations
(including compilations of customer information), programs, devices, methods,
techniques, processes, financial data or lists of actual or potential customers
(including identifying information about customers), whether or not in writing.
Confidential Information includes information disclosed to the Company or any
Subsidiary by third parties that the Company or any Subsidiary is obligated to
maintain as confidential. Confidential Information subject to this Agreement may
include information that is not a trade secret under applicable law, but
information not constituting a trade secret only shall be treated as
Confidential Information under this Agreement for a two (2) year period after
the Date of Termination.
     (iii) “Customers” means all Persons that (1) the Grantee serviced or
solicited on behalf of the Company or any Subsidiary, (2) whose dealings with
the Company or any Subsidiary were coordinated or supervised, in whole or in
part, by the Grantee, or (3) about whom the Grantee obtained Confidential
Information, in each case during the term of this Agreement or while otherwise
employed by the Company.
     (iv) “Date of Termination” means the date upon which the Grantee’s
employment with the Company ceases for any reason.
     (v) “Person” means any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.
9.   Governing Law
     The validity, interpretation, construction, and performance of this
Agreement shall be governed by the laws of the state of Georgia without giving
effect to the conflicts of laws principles thereof.
10.   Successors in Interest
     This Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns, whether by merger, consolidation,
reorganization, sale of assets, or otherwise. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
final, binding, and conclusive upon the Grantee’s heirs, executors,
administrators, and successors.
11.   Entire Agreement
     This Agreement and the Plan contain the entire agreement and understanding
of the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.

6



--------------------------------------------------------------------------------



 



12.   Resolution of Disputes
     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to the interpretation, construction, or application of this
Agreement and the Plan shall be determined by the Committee. Any determination
made hereunder shall be final, binding, and conclusive on the Grantee and the
Company and their successors, assigns, heirs, executors, administrators and
legal representatives for all purposes.
13.   Pronouns; Including
     Wherever appropriate in this Agreement, personal pronouns shall be deemed
to include the other genders and the singular to include the plural. Wherever
used in this Agreement, the term “including” means “including, without
limitation.”
[EXECUTION PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            UNITED COMMUNITY BANKS, INC.
      By:   /s/         Name:           Title:        

     By signing below, the Grantee hereby accepts the RSU grant subject to all
its terms and provisions and agrees to be bound by the terms and provisions of
this Agreement and the Plan. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board of Directors
of the Company, or the Compensation Committee or other Committee responsible for
the administration of the Plan, upon any questions arising under the Plan.

            GRANTEE
      By:   /s/         Name:                

[EXHIBITS FOLLOW]

8